    Case 2:20-cv-10797-FMO-AFM Document 1-1 Filed 11/26/20 Page 1 of 1 Page ID #:33
                                               Exhibit A




                           United African-Asian Abilities Club
             Florida: 5335 Falling Water Dr.             California: 515 P St., #207
                   Orlando, FL 32818                       Sacramento, CA 95814
                                                              P: 619-866-4576
                                                             F: (916) 330-3339
                                                       E-mail: uaaac1990@gmail.com



                             Time, Resources And Internet Report

I coordinated the investigation of Detroit Palms Apartments at located at 1535 N Detroit St, Los
Angeles, CA 90046. Two members went to the Detroit Palms Apartments for a field
investigation, which took 3 hours. Another member researched the law, regulations and cases,
which took 8 hours. I conducted the Internet search related to Detroit Palms Apartments. The
search took me 5 hours. The Club retained a consultant to write Exhibit B.




Sharon Riguer, President of
United African-Asian Abilities Club




                                                                                               1
